                                                           fu~ns_
                                                          S01'1~!
                                                          li:
                                                                                                                                                         1
         Case 1:19-cr-00560-JGK Document 41 Filed
                                               1,),....C')'l' A..... ':' T'T'Page 1 of 1
                                                     09/14/20
                                                            I ....       ·....;     ~ _"I.•      ~ . " ,,..


                                                          •. I [ ,:., .......,- \~ 1Tn.." (' ;,. 1'1.,.;. r _,, t ~-, ., T- .,, ,   t• '. r- l.. ,:._'
                                                                     .J- - ·~~ - ..
                                                                     ~                                             ~           1.


                                                           ! ~'""l( \ ( .,
UNITED STATES DISTRICT COURT                              ;1· ... -                ~
                                                                                       -;1·r..
                                                                                       11 • - -
                                                                                                              ·-   •-   -- •    - ·-    - -    ---~- -   I I



                                                           . 1-             "~                   .. ....... 1.J.
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              - against -                                                         19 Cr. 560 (JGK)

JAMEEL ALSAEDI                                                                    ORDER

                             Defendant.

JOHN G. KOELTL, District Judge:

     The Government should submit a report to the Court by

September 16, 2020 that describes the defendant ' s medical

condition , treatment the MCC has provided to the defendant , the

plans for the defendant ' s treatment by a gastroenterologist

specialist , and the medications that are provided to the

defendant .

SO ORDERED.

Dated:        New York, New York
              September 14, 2020
                                                                             John G. Koeltl
                                                                             States District Judge




                                                                                                     :t


                                                                                                       l,
                                                      -717;-+p-0; Q~1'.
